USCA4 Appeal: 19-1469   Doc: 76      Filed: 08/31/2020 Pg: 1 of 2
               Case 1:16-cv-03311-ELH Document 117 Filed 08/31/20 Page 1 of 2

                                                                FILED: August 31, 2020

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 19-1469
                                          (1:16-cv-03311-ELH)
                                         ___________________

        MARYLAND SHALL ISSUE, INCORPORATED; ATLANTIC GUNS,
        INCORPORATED; DEBORAH KAY MILLER; SUSAN BRANCATO VIZAS

                       Plaintiffs - Appellants

         and

        ANA SLIVEIRA; CHRISTINE BUNCH

                       Plaintiffs

        v.

        LAWRENCE HOGAN, in his capacity as Governor of Maryland; WILLIAM M.
        PALLOZZI, in his capacity as Superintendent, Maryland State Police

                       Defendants - Appellees

        ------------------------------

        NATIONAL RIFLE ASSOCIATION; MARYLAND STATE RIFLE AND
        PISTOL ASSOCIATION, INCORPORATED; NATIONAL SHOOTING
        SPORTS FOUNDATION

                       Amici Supporting Appellant

                                         ___________________

                                              ORDER
                                         ___________________
USCA4 Appeal: 19-1469   Doc: 76      Filed: 08/31/2020 Pg: 2 of 2
               Case 1:16-cv-03311-ELH Document 117 Filed 08/31/20 Page 2 of 2

              The court denies the petition for rehearing.

              Entered at the direction of the panel: Judge Agee, Judge Keenan, and Judge

        Richardson.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk
